FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                        Wednesday, August 26, 2015

  RICHARD ALLAN GARD
  Duncan Unit - TDC # 1712695
  1502 S. 1st St.
  Diboll, TX 75941

  Re: GARD, RICHARD ALLAN
  CCA No. WR-83,445-01                                                                COA No. 02-11-00087-CR
  Trial Court Case No. C-396-010359-1184098-A

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk

  cc: 2nd Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
  District Clerk Tarrant County (DELIVERED VIA E-MAIL)
  District Attorney Tarrant County (DELIVERED VIA E-MAIL)




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX